DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 04 August 2022 is acknowledged.  Currently no claims are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lian (US Pat. No. 6,669,033 B1).
In regards to claim 2, Lian teaches a method for using a load transporter (40) for transporting loads as a rack system (i.e.; article holding frame 40 is transportable and fastenable to a wall via suction cup 10), comprising: fastening the load transporter on a wall using at least one adjustable fastener arranged on the wall, wherein the at least one adjustable fastener includes a holding element, the holding element including a base plate (20), a first turntable (42), a second turntable (30), a spring (12) and a holding bar (i.e.; the vertical bar connected to 42).
In regards to claim 3, Lian’s article holding frame is capable of transporting tool cases (e.g.; a drill bit case within the frame 40).
In regards to claim 4, Lian teaches the holding bar has an elongate base area (i.e.; the vertical bar of 40).
In regards to claim 5, Lian teaches the holding bar has a curved edge area (41).
In regards to claim 13, Lian teaches fastening the holding element via the base plate on the wall (Col 2, Lines 21-29).
In regards to claim 14, Lian teaches both the first turntable (42) and the second turntable (30) include teeth (e.g.; the outer projections of 42 and 30; in the alternative the threads corresponding to 11).
In regards to claim 15, Lian teaches arranging the first and second turntable at various angular positions in relation to one another via the teeth (i.e.; 30 is rotatable via the outer projections; in the alternative via the threads 31).
In regards to claim 16, Lian teaches the spring (12) is a tension spring connecting the first and second turntable (i.e.; the spring is compressed between 42 and 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lian (US Pat. No. 6,669,033 B1).
In regards to claim 12, Lian does not teach the base plate (20) has a square base area.  However, a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  In this case, changing the shape of the base area from circular to square would be an obvious design choice before the effective filing date based on the desired aesthetics of the cover plate (20) of Lian.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631